Citation Nr: 1200756	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD), for the period prior to December 12, 2009.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that denied a disability rating in excess of 70 percent for service-connected PTSD.  The Veteran timely appealed.

In January 2010, the RO increased the disability evaluation to 100 percent for PTSD, effective December 12, 2009.

Because increased ratings are available for PTSD for the appellate period prior to December 12, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, that portion of the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2011, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, in June 2011, the Veteran indicated that more information or evidence would be sent to VA to support his claim, and requested that VA wait a full 30 days before deciding the claim.  To date, VA has not received any additional response from the Veteran.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he has some difficulties at work due to his service-connected PTSD, he has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDING OF FACT

For the period prior to December 12, 2009, the Veteran's PTSD has been manifested by moderately severe impairment in social and occupational functioning, suicidal ideation, near-continuous anxiety and depression, and isolation; but not by gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others.


CONCLUSION OF LAW

For the period prior to December 12, 2009, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a May 2011 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the May 2011 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's service-connected PTSD has been evaluated as 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, for the appellate period from August 23, 2008, to December 11, 2009.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD.   Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The report of an August 2006 VA examination reflects that the Veteran's affect was restricted and his mood was anxious.  The Veteran indicated that he had suicidal thoughts, with no intention or plan, off and on for the past years.  He was not an imminent danger to himself or others.  He continued to have intrusive thoughts, recurrent nightmares, and avoidance and arousal symptoms.  The examiner noted that the Veteran exhibited a diagnosis of PTSD that was of moderate intensity.  The Veteran was employed full time, and had taken no mental health days off from work over the past year.  A global assessment of functioning (GAF) score of 58 was assigned.  The Veteran had completed two degrees post-service, and was nearing the completion of certification as a teacher.  Total occupation and social impairment due to PTSD signs and symptoms were not demonstrated.

During an August 2008 VA examination, the Veteran reported being totally abstained from alcohol, though reluctantly, because he became violent and suicidal when drinking.  He completed his teaching certification, and was teaching history in middle school.  The Veteran described it as the only place where he felt "safe and in control."  He continued to have nightmares, and described a "process" of thinking about suicidal thoughts and then aborting the thinking.  He felt anxious being around crowds, and was constantly wondering if people he met could pose a danger to himself or others.  He felt distant from people and described feeling emotionally numb, and had some difficulty concentrating.  Some of his thought processing was irrational about how he could resolve his anxiety, or whether he should consider medications.  He was highly anxious and dysphoric, and his affect was fairly labile.  He had no perceptual distortions other than paranoia around crowds.  Cognitively, he was alert and oriented in all dimensions.  His judgment and insight were fair.  

Although the Veteran had chronic suicidal ideations, he was not found to be an imminent danger to himself or others.  The August 2008 examiner did conclude that the Veteran had meaningful and gainful employment, which seemed to be a source of mental protection for him.  The examiner expressed concern that the Veteran's coping skills will be challenged with ongoing symptomatology, and noted a more significant social decline related to his symptoms.  A GAF score of 49 was assigned.

Records show that the Veteran was treated in the Emergency Room for suicidal thoughts in September 2008.  Once medically stabled, the Veteran was discharged.  The examining physician did not see any ongoing dangerousness to self or others.  A GAF score of 60 was assigned.

The report of a December 2009 VA examination reflects that the Veteran's affect was constricted, and he was more depressed.  The Veteran reported having daily suicidal ideations, but denied any plan.  He became tearful multiple times during the examination.  The examiner noted persistent visual hallucinations, and more difficulties at work.  A GAF score of 40 was assigned.  Total occupation and social impairment due to PTSD signs and symptoms were not demonstrated.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

The GAF score of 49 assigned in August 2008 indicates serious symptoms and serious impairment in social and occupational functioning.  The examiner noted a decline in the Veteran's social functioning.  It is apparent that the Veteran's paranoia of strangers and crowds interfered with his ability to function appropriately and effectively.  Thus, the Board concedes that, for the period prior to December 2009, the evidence reflects occupational and social impairment with deficiencies in most areas-including work, family relationships, thinking or mood.  However, the evidence does not reflect that PTSD symptoms alone were of such severity as to warrant a disability rating in excess of 70 percent prior to December 12, 2009.  Significantly, prior to that date, the Veteran was not shown to have symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, and disorientation to time or place-all symptoms which would warrant a 100 percent disability rating.  He is also not shown to experience total occupational impairment.  As discussed, it was noted in August 2008 that he continued to maintain meaningful and gainful employment, and, in fact, he continued to maintain such employment at the time of the December 2009 VA examination.  

The Board recognizes that he was treated on an emergency basis for suicidal thoughts in September 2008.  However, as discussed, the examining physician did not find the Veteran to be an ongoing danger to himself or others.  The Board finds this conclusion by the examining physician to be the most probative evidence as to the severity of his PTSD at that time.  For this reason, and given the findings in the 2006 and 2008 VA examinations, the Board concludes that the preponderance is against finding that the Veteran's PTSD was so severe at any time prior to December 2009 as to render him a danger to himself or others.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the objective medical evidence of record shows that, during the applicable period, manifestations of the Veteran's service-connected PTSD did not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Specifically, the 70 percent evaluation currently assigned already contemplates a degree of occupational and social impairment resulting in deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation, near-continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Consequently, the Board concludes that the disability rating assigned accurately reflects the severity of his disability, and that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

For the reasons stated above, the Board finds that the overall evidence does not support an increased disability rating during the applicable period for service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

For the period prior to December 12, 2009, a disability evaluation in excess of 70 percent for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


